 

Exhibit 10.1







DEFINITIVE SHARE EXCHANGE AGREEMENT
Amendment #2

This Definitive Share Exchange Agreement (“Agreement”), dated as of December 30,
2016, Amended on February 21, 2017 and Amended on September 25, 2017, is between
James M. Nixon, individually, (“Nixon”), Nixon Restaurant Group, Inc. (“NRG”), a
Florida corporation located at 15400 West 64th Avenue, Unit E1A, Arvada,
Colorado 80007 and West Coast Ventures Group Corp. (“WCVC”), located at 333 City
Blvd. West, Orange, California 92868. Collectively, Nixon, NRG and WCVC are the
“Parties.”




The parties hereby enter into this Agreement, following which,




1.

WCVC will own 27,090,000 common shares of NRG and 500,000 preferred shares,
representing all of its issued and outstanding common and preferred shares;




2.

Nixon will own 19,000,000 shares of WCVC common shares, and 500,000 shares of
WCVC Series A preferred stock, representing 92.65% of WCVC’s outstanding common
shares (the “Share Exchange”) and 100% of WCVC’s outstanding preferred shares,
calculated immediately post-issuance;




3.

WCVC will issue 1 share of its common shares for each 5 shares of NRG common
shares, for a total of 5,418,000 WCVC common shares in exchange for the total of
27,090,000 issued and outstanding NRG common shares per the schedule attached as
Exhibit 2.




4.

WCVC will issue 500,000 shares of Series A preferred stock (see Exhibit 1 for
preferred stock designation – super voting rights only), valued at par value of
$0.001, in exchange for 500,000 shares of Series A preferred stock of NRG,
currently help by Nixon.




5.

This agreement will close for accounting and SEC reporting purposes on June 30,
2017, and will be accounted for as a reverse acquisition by NRG of WCVC whereby
NRG is the accounting acquiror no matter the date on which the below enumerated
conditions precedent are met which effectuate the legal closing date.




As a result of this Agreement, WCVC will be filing a Form 8-K reflecting this
change of control (sometimes called a “Super 8-K”). As a result of this
acquisition, WCVC has adopted the fiscal year end of NRG, namely December 31.
The first consolidated post-acquisition report will be the Form 10-Q for the
fiscal second quarter ended June 30, 2016.




RECITALS

WHEREAS, Nixon currently holds 20,000,000 of the 27,090,000 total issued and
outstanding common shares of NRG and is desirous of relinquishing all of his NRG
shares so that he would receive 4,000,000 shares of WCVC common stock and that
20,506,535 shares of WCVC common stock would be outstanding; his ownership would
represent 92.65% of WCVC’s outstanding shares; and that NRG would be a
wholly-owned subsidiary of WCVC.





--------------------------------------------------------------------------------

WHEREAS, WCVC and NRG are desirous of WCVC acquiring 100% of the outstanding
shares of NRG, issuing 5,418,000 shares of WCVC common stock in the process,
making NRG a wholly-owned subsidiary of WCVC.

WHEREAS, the board of directors and shareholders of WCVC and NRG, respectively,
have each agreed to exchange and issue shares, as necessary to cause the
forgoing results (the “Share Exchange”), upon the terms, and subject to the
conditions, set forth in this Agreement.

WHEREAS, it is intended that, for federal income tax purposes, the Share
Exchange shall qualify as a reorganization under the provisions of Section
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”), and
the rules and regulations promulgated thereunder, and be tax-free pursuant to
Section 351(a) of the Code.

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:

INCORPORATION OF RECITALS BY REFERENCE. The Recitals are hereby incorporated
herein by this reference, as if fully restated herein.


DEFINITIONS

Certain Definitions.  The following terms shall, when used in this Agreement,
have the following meanings:

“Acquisition” means the acquisition of any businesses, assets or property other
than in the ordinary course, whether by way of the purchase of assets or stock,
by WCVC acquiring all of the outstanding shares of NRG pursuant to this Share
Exchange .

“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person (other than
passive or institutional investors); (ii) any Person ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person; and (iv) any officer, director or partner of such other
Person. “Control” for the foregoing purposes shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
voting interests, by contract or otherwise.

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Los Angeles, California, are required or authorized to
be closed.

“Code” means the United States Internal Revenue Code of 1986, as amended.





2




--------------------------------------------------------------------------------

“Collateral Documents” mean the Exhibits and any other documents, instruments
and certificates to be executed and delivered by the Parties hereunder or there
under.

“Commission” means the Securities and Exchange Commission or any Regulatory
Authority that succeeds to its functions.

“Effective Time” means, the moment in time when the shares of the WCVC are
exchanged for the shares of NRG.

“Encumbrance” means any material mortgage, pledge, lien, encumbrance, charge,
security interest, security agreement, conditional sale or other title retention
agreement, limitation, option, assessment, restrictive agreement, restriction,
adverse interest, restriction on transfer or exception to or material defect in
title or other ownership interest (including restrictive covenants, leases and
licenses).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations there under.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Legal Requirement” means any statute, ordinance, law, rule, regulation, code,
injunction, judgment, order, decree, ruling, or other requirement enacted,
adopted or applied by any Regulatory Authority, including judicial decisions
applying common law or interpreting any other Legal Requirement.

“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, diminutions in value
and other losses, however suffered or characterized, all interest thereon, all
costs and expenses of investigating any claim, lawsuit or arbitration and any
appeal there from, all actual attorneys’, accountants’ investment bankers’ and
expert witness’ fees incurred in connection therewith, whether or not such
claim, lawsuit or arbitration is ultimately defeated and, subject to Section
9.4, all amounts paid incident to any compromise or settlement of any such
claim, lawsuit or arbitration.

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
Liabilities, properties or business of the Parties, (ii) the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or (iii)
the ability of any Party to perform its obligations under this Agreement and the
Collateral Documents; provided, however, that none of the following shall
constitute a Material Adverse Effect on WCVC: (i) the filing, initiation and
subsequent prosecution, by or on behalf of shareholders of any Party, of
litigation that challenges or otherwise seeks damages with respect to the Share
Exchange, this Agreement and/or transactions contemplated thereby or hereby,
(ii) occurrences due to a disruption of a Party’s business as a result of the
announcement of the execution of this Agreement or changes caused





3




--------------------------------------------------------------------------------

by the taking of action required by this Agreement, (iii) general economic
conditions, or (iv) any changes generally affecting the industries in which a
Party operates.

“Exchange Shares” means the 27,090,000 issued and outstanding common and 500,000
issued and outstanding Series A preferred shares of NRG (the “NRG Shares”),
exchanged by the NRG stockholders to WCVC, for 5,418,000 newly issued common and
500,000 Series A preferred shares of WCVC (the “WCVC Shares”), to be issued to
the NRG stockholders per the schedule attached as Exhibit 2.

 “WCVC Business” means the business conducted by WCVC.

“WCVC Common Stock” means the common shares of WCVC.

“WCVC Securities Filings” means WCVC’s Annual Report on Form 10-K and its
quarterly reports on Form 10-Q, and all other reports filed and to be filed with
the Commission prior to the Effective Time.

“Permit” means any license, permit, consent, approval, registration,
authorization, qualification or similar right granted by a Regulatory Authority.

“Permitted Liens” means (i) liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings; (ii) rights reserved to any
Regulatory Authority to regulate the affected property; (iii) statutory liens of
banks and rights of set off; (iv) as to leased assets, interests of the lessors
and sub-lessors thereof and liens affecting the interests of the lessors and
sub-lessors thereof; (v) inchoate material men’s, mechanics’, workmen’s,
repairmen’s or other like liens arising in the ordinary course of business; (vi)
liens incurred or deposits made in the ordinary course in connection with
workers’ compensation and other types of social security; (vii) licenses of
trademarks or other intellectual property rights granted by WCVC, in the
ordinary course and not interfering in any material respect with the ordinary
course of the business of WCVC; and (viii) as to real property, any encumbrance,
adverse interest, constructive or other trust, claim, attachment, exception to
or defect in title or other ownership interest (including, but not limited to,
reservations, rights of entry, rights of first refusal, possibilities of
reversion, encroachments, easement, rights of way, restrictive covenants,
leases, and licenses) of any kind, which otherwise constitutes an interest in or
claim against property, whether arising pursuant to any Legal Requirement, under
any contract or otherwise, that do not, individually or in the aggregate,
materially and adversely affect or impair the value or use thereof as it is
currently being used in the ordinary course.

“Person” means any natural person, corporation, partnership, trust,
unincorporated organization, association, Limited Liability Company, Regulatory
Authority or other entity.

“Proposed Acquisition” means any of the following transactions (other than the
transactions contemplated by this Agreement): (i) a merger, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving WCVC pursuant to which the shareholders of WCVC
immediately preceding such transaction hold less than fifty percent (50%) of the
aggregate equity interests in the surviving or resulting entity of such
transaction, (ii) a sale or other disposition by WCVC of assets representing in
excess of fifty percent (50%) of the aggregate fair market value of WCVC
Business immediately prior to such





4




--------------------------------------------------------------------------------

sale or (iii) the acquisition by any person or group (including by way of a
tender offer or an exchange offer or issuance by WCVC), directly or indirectly,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing in excess of fifty percent (50%) of the voting power of the then
outstanding shares of capital stock of WCVC.

“Regulatory Authority” means: (i) the United States of America; (ii) any state,
commonwealth, territory or possession of the United States of America and any
political subdivision thereof (including counties, municipalities and the like);
(iii) Canada and any other foreign (as to the United States of America)
sovereign entity and any political subdivision thereof; or (iv) any agency,
authority or instrumentality of any of the foregoing, including any court,
tribunal, department, bureau, commission or board.

“Representative” means any director, officer, employee, agent, consultant,
advisor or other representative of a Person, including legal counsel,
accountants and financial advisors.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations there under.

“Subsidiary” of a specified Person means (a) any Person if securities having
ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a fifty
percent (50%) or greater equity interest; (c) any partnership or similar
organization in which the specified Person or subsidiary of the specified Person
is a general partner; or (d) any Person the management of which is directly or
indirectly controlled by the specified Person and its Subsidiaries through the
exercise of voting power, by contract or otherwise.

“Tax” means any U.S. or non U.S. federal, state, provincial, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, intangible property, recording,
occupancy, sales, use, transfer, registration, value added minimum, estimated or
other tax of any kind whatsoever, including any interest, additions to tax,
penalties, fees, deficiencies, assessments, additions or other charges of any
nature with respect thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Treasury Regulations” means regulations promulgated by the U.S. Treasury
Department under the Code.





5




--------------------------------------------------------------------------------


THE SHARE EXCHANGE

II.1

Share Exchange.  In accordance with and subject to the provisions of this
Agreement and the Nevada Corporations, Partnerships and Associations Law
Annotated (the “Code”), at the Effective Time, NRG shall become a wholly-owned
subsidiary of WCVC, and WCVC shall be its only shareholder and shall continue in
its existence with one owner, WCVC, until a merger, if any. Pursuant to the
Share Exchange, the stockholders of the NRG common shares are relinquishing all
of their 27,090,000 NRG common and 500,000 Series A preferred shares,
constituting all issued and outstanding shares of NRG (the “NRG Shares”), and
are acquiring 5,418,000 common and 500,000 Series A preferred shares of WCVC
(the “WCVC Shares”), representing 26.42% of the outstanding shares of WCVC; WCVC
is issuing 5,418,000 of its common and 500,000 of its Series A preferred shares,
and is acquiring the 27,090,000 NRG common and 500,000 Series A preferred
shares; and NRG is becoming the wholly-owned subsidiary of WCVC.  



II.2

Stock Transfer Books.  Effective immediately, the stock transfer books of WCVC
shall be closed, and there shall be no further issuance or registration of
transfers of shares hereafter on the records of WCVC.



II.3

Restriction on Transfer.  The Exchange Shares may not be sold, transferred, or
otherwise disposed of without registration under the Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Share Exchange Shares or any available exemption from registration
under the Act, the Share Exchange Shares must be held indefinitely. The Parties
are aware that the Share Exchange Shares may not be sold pursuant to Rule 144
promulgated under the Act unless all of the conditions of that Rule are met.
 Among the conditions for use of Rule 144 may be the availability of current
information to the public about the Surviving Company.



II.4

Restrictive Legend.  All certificates representing the Exchange Shares shall
contain an appropriate restrictive legend.

II.5

Closing.  The closing of the transactions contemplated by this Agreement and the
Collateral Documents (the “Closing”) shall take place via conference call at
such location as the parties may agree at 10:00 AM, MDT Time on the agreed date,
which, shall be concurrent with the signing hereof (the “Closing Date”).





REPRESENTATIONS AND WARRANTIES OF WCVC

WCVC represents and warrants to NRG that the statements contained in this
ARTICLE III are correct and complete as of the date of this Agreement and,
except as provided in Section 7.1, will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this ARTICLE III, except
in the case of representations and warranties stated to be made as of the date
of this Agreement or as of another date and except for changes contemplated or
permitted by this Agreement).





6




--------------------------------------------------------------------------------

Organization and Qualification.  WCVC is a corporation duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
organization. WCVC has all requisite power and authority to own, lease and use
its assets as they are currently owned, leased and used and to conduct its
business as it is currently conducted. WCVC is duly qualified or licensed to do
business in and is in good standing in each jurisdiction in which the character
of the properties owned, leased or used by it or the nature of the activities
conducted by it make such qualification necessary, except any such jurisdiction
where the failure to be so qualified or licensed would not have a Material
Adverse Effect on WCVC or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of WCVC to perform its obligations under this Agreement or any of the
Collateral Documents.

Capitalization.

The authorized capital stock and other ownership interests of WCVC, a Nevada
corporation, consists of 250,000,000 shares of $0.001 par value Common Stock, of
which 15,088,535 were issued and outstanding as of December 29, 2016, and WCVC
has 10,000,000 shares of $0.001 Preferred Stock authorized of which 0 were
issued and outstanding as of December 29, 2016. All of the outstanding WCVC
Common have been duly authorized and are validly issued, fully paid and
non-assessable.

Other than what has been described herein or in WCVC’s SEC Documents, there are
no outstanding or authorized options, warrants, purchase rights, preemptive
rights or other contracts or commitments that could require WCVC to issue, sell,
or otherwise cause to become outstanding any of its capital stock or other
ownership interests (collectively “Options”).

All of the issued and outstanding shares of WCVC Common Stock have been duly
authorized and are validly issued and outstanding, fully paid and non-assessable
and have been issued in compliance with applicable securities laws and other
applicable Legal Requirements or transfer restrictions under applicable
securities laws.

Authority and Validity.  WCVC has all requisite corporate power to execute and
deliver, to perform its obligations under, and to consummate the transactions
contemplated by, this Agreement (subject to the approval of WCVC Shareholders as
contemplated herein and subject to the receipt of any necessary consents,
approvals, authorizations or other matters referred to herein).  The execution
and delivery by WCVC of, the performance by WCVC of its obligations under, and
the consummation by WCVC of the transactions contemplated by, this Agreement
have been duly authorized by all requisite action of WCVC (subject to the
approval of WCVC Shareholders as contemplated herein). This Agreement has been
duly executed and delivered by WCVC and (assuming due execution and delivery by
the NRG Shareholders and approval by WCVC Shareholders) is the legal, valid and
binding obligation of WCVC, enforceable against it in accordance with its terms,
except that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general equitable
principles.  Upon the execution and delivery of the Collateral Documents by each
Person that is required by this Agreement to execute, or that does execute, this
Agreement or any of the Collateral Documents, and assuming due execution and
delivery thereof by the NRG





7




--------------------------------------------------------------------------------

Shareholders, the Collateral Documents will be the legal, valid and binding
obligations of WCVC, enforceable against WCVC in accordance with their
respective terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally and (ii) general
equitable principles.

No Breach or Violation.  Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by WCVC of this Agreement and the Collateral
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby in accordance with the terms and conditions
hereof and thereof, do not and will not conflict with, constitute a violation or
breach of, constitute a default or give rise to any right of termination or
acceleration of any right or obligation of WCVC under, or result in the creation
or imposition of any Encumbrance upon WCVC, WCVC Assets, WCVC Business or WCVC
Common and Preferred Stock by reason of the terms of (i) the articles of
incorporation, by laws or other charter or organizational document of WCVC or
any Subsidiary of WCVC, (ii) any material contract, agreement, lease, indenture
or other instrument to which WCVC is a party or by or to which WCVC, or the
Assets may be bound or subject and a violation of which would result in a
Material Adverse Effect on WCVC, (iii) any order, judgment, injunction, award or
decree of any arbitrator or Regulatory Authority or any statute, law, rule or
regulation applicable to WCVC or (iv) any Permit of WCVC, which in the case of
(ii), (iii) or (iv) above would have a Material Adverse Effect on WCVC or a
material adverse effect on the validity, binding effect or enforceability of
this Agreement or the Collateral Documents or the ability of WCVC to perform its
obligations under this Agreement or any of the Collateral Documents.

Consents and Approvals.  Except for requirements described in Schedule 3.5, no
consent, approval, authorization or order of, registration or filing with, or
notice to, any Regulatory Authority or any other Person is necessary to be
obtained, made or given by WCVC in connection with the execution, delivery and
performance by WCVC of this Agreement or any Collateral Document or for the
consummation by WCVC of the transactions contemplated hereby or thereby, except
to the extent the failure to obtain any such consent, approval, authorization or
order or to make any such registration or filing would not have a Material
Adverse Effect on WCVC or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of WCVC to perform its obligations under this Agreement or any of the
Collateral Documents.

Intellectual Property. WCVC warrants that it has good title to or the right to
use all material company intellectual property rights and all material
inventions, processes, designs, formulae, trade secrets and know how necessary
for the operation of WCVC Business without the payment of any royalty or similar
payment.  

Compliance with Legal Requirements. WCVC has operated its business in compliance
with all Legal Requirements applicable to WCVC except to the extent the failure
to operate in compliance with all material Legal Requirements would not have a
Material Adverse Effect





8




--------------------------------------------------------------------------------

on WCVC or Material Adverse Effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents.  

Litigation. There are no outstanding judgments or orders against or otherwise
affecting or related to WCVC, WCVC Business or WCVC Assets and there is no
action, suit, complaint, proceeding or investigation, judicial, administrative
or otherwise, that is pending or, to WCVC’s knowledge, threatened that, if
adversely determined, would have a Material Adverse Effect on WCVC or a material
adverse effect on the validity, binding effect or enforceability of this
Agreement or the Collateral Documents, except as noted in the audited Company
Financial Statements or documented by WCVC to Nixon.

Taxes.  WCVC has duly and timely filed in proper form all Tax Returns for all
Taxes required to be filed with the appropriate Regulatory Authority, and has
paid all taxes required to be paid in respect thereof except where such failure
would not have a Material Adverse Effect on WCVC, except where, if not filed or
paid, the exception(s) have been documented by WCVC to Nixon.

Books and Records.  The books and records of WCVC accurately and fairly
represent WCVC Business and its results of operations in all material respects.

Brokers or Finders.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by WCVC and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither WCVC, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder’s fee or other commission
in connection with the transaction contemplated by this Agreement.

Disclosure.  No representation or warranty of WCVC in this Agreement or in the
Collateral Documents and no statement in any certificate furnished or to be
furnished by WCVC pursuant to this Agreement contained, contains or will contain
on the date such agreement or certificate was or is delivered, or on the Closing
Date, any untrue statement of a material fact, or omitted, omits or will omit on
such date to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.

No Undisclosed Liabilities. WCVC is not subject to any material liability
(including unasserted claims), absolute or contingent, which is not shown or
which is in excess of amounts shown or reserved for in the balance sheet as of
October 31, 2016, other than liabilities of the same nature as those set forth
in WCVC Financial Statements and reasonably incurred in the ordinary course of
its business after October 31, 2016.

Absence of Certain Changes. Since October 31, 2016, WCVC has not: (a) suffered
any material adverse change in its financial condition, assets, liabilities or
business; (b) contracted for or paid any capital expenditures; (c) incurred any
indebtedness or borrowed money, issued or sold any debt or equity securities,
declared any dividends or discharged or incurred any liabilities or obligations
except in the ordinary course of business as heretofore conducted; (d)
mortgaged, pledged or subjected to any lien, lease, security interest or other
charge or encumbrance any of its properties or assets; (e) paid any material
amount on any indebtedness





9




--------------------------------------------------------------------------------

prior to the due date, forgiven or cancelled any material amount on any
indebtedness prior to the due date, forgiven or cancelled any material debts or
claims or released or waived any material rights or claims; (f) suffered any
damage or destruction to or loss of any assets (whether or not covered by
insurance); (g) acquired or disposed of any assets or incurred any liabilities
or obligations; (h) made any payments to its affiliates or associates or loaned
any money to any person or entity; (i) formed or acquired or disposed of any
interest in any corporation, partnership, limited liability company, joint
venture or other entity; (j) entered into any employment, compensation,
consulting or collective bargaining agreement or any other agreement of any kind
or nature with any person. Or group, or modified or amended in any respect the
terms of any such existing agreement; (k) entered into any other commitment or
transaction or experience any other event that relates to or affect in any way
this Agreement or to the transactions contemplated hereby, or that has affected,
or may adversely affect WCVC Business, operations, assets, liabilities or
financial condition; or (1) amended its Articles of Incorporation or By-laws,
except as otherwise contemplated herein.

Contracts.  A true and complete list of all contracts, agreements, leases,
commitments or other understandings or arrangements, written or oral, express or
implied, to which WCVC is a party or by which it or any of its property is bound
or affected requiring payments to or from, or incurring of liabilities by, WCVC
in excess of $100,000 (the “Contracts”). The Company has complied with and
performed, in all material respects, all of its obligations required to be
performed under and is not in default with respect to any of the Contracts, as
of the date hereof, nor has any event occurred which has not been cured which,
with or without the giving of notice, lapse of time, or both, would constitute a
default in any respect there under. To the best knowledge of WCVC, no other
party has failed to comply with or perform, in all material respects, any of its
obligations required to be performed under or is in material default with
respect to any such Contracts, as of the date hereof, nor has any event occurred
which, with or without the giving of notice, lapse of time or both, would
constitute a material default in any respect by such party there under. WCVC
knows of and has no reason to believe that there are any facts or circumstances
which would make a material default by any party to any contract or obligation
likely to occur subsequent to the date hereof.

Permits and Licenses. WCVC has all certificates of occupancy, rights, permits,
certificates, licenses, franchises, approvals and other authorizations as are
reasonably necessary to conduct its business and to own, lease, use, operate and
occupy its assets, at the places and in the manner now conducted and operated,
except those the absence of which would not materially adversely affect its
business. WCVC has not received any written or oral notice or claim pertaining
to the failure to obtain any material permit, certificate, license, approval or
other authorization required by any federal, state or local agency or other
regulatory body, the failure of which to obtain would materially and adversely
affect its business.

Assets Necessary to Business. WCVC owns or leases all properties and assets,
real, personal, and mixed, tangible and intangible, and is a party to all
licenses, permits and other agreements necessary to permit it to carry on its
business as presently conducted.

Labor Agreements and Labor Relations.  WCVC has no collective bargaining or
union contracts or agreements. WCVC is in compliance with all applicable laws
respecting





10




--------------------------------------------------------------------------------

employment and employment practices, terms and conditions of employment and
wages and hours, and is not engaged in any unfair labor practices; there are no
charges of discrimination or unfair labor practice charges” or complaints
against WCVC pending or threatened before any governmental or regulatory agency
or authority; and, there is no labor strike, dispute, slowdown or stoppage
actually pending or threatened against or affecting WCVC.

Employment Arrangements. WCVC has no employment or consulting agreements or
arrangements, written or oral, which are not terminable at the will of WCVC, or
any pension, profit-sharing, option, other incentive plan, or any other type of
employment benefit plan as defined in ERISA or otherwise, or any obligation to
or customary arrangement with employees for bonuses, incentive compensation,
vacations, severance pay, insurance or other benefits. No employee of WCVC is in
violation of any employment agreement or restrictive covenant.


REPRESENTATIONS AND WARRANTIES OF NRG

NRG represents and warrants to WCVC that the statements contained in this
ARTICLE IV are correct and complete as of the date of this Agreement and, except
as provided in Section 8.1, will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this ARTICLE IV, except in the case of
representations and warranties stated to be made as of the date of this
Agreement or as of another date and except for changes contemplated or permitted
by the Agreement).

Organization and Qualification.  Nixon has all requisite power and authority to
own, lease and use NRG’s assets as they are currently owned, leased and used and
to conduct its business as it is currently conducted. NRG is duly qualified or
licensed to do business in and are each in good standing in each jurisdiction in
which the character of the properties owned, leased or used by it or the nature
of the activities conducted by it makes such qualification necessary, except any
such jurisdiction where the failure to be so qualified or licensed and in good
standing would not have a Material Adverse Effect on NRG or a Material Adverse
Effect on the validity, binding effect or enforceability of this Agreement or
the Collateral Documents or the ability of WCVC or NRG to perform his or its
obligations under this Agreement or any of the Collateral Documents.

Capitalization.

The authorized capital stock of NRG consists of 490,000,000 shares of $0.0001
par value common stock and 10,000,000 shares of $0.0001 par value preferred
stock.  27,090,000 shares of NRG common stock are issued and outstanding and
500,000 shares of NRG Series A preferred stock are issued and outstanding. All
27,090,000 Shares of Common Stock and 500,000 Shares of Series A Preferred Stock
are duly issued and outstanding, and have been duly authorized, validly issued
and outstanding and fully paid and non-assessable, which shares are exchanged
hereby, as above provided.





11




--------------------------------------------------------------------------------

There are no outstanding or authorized options, warrants, purchase rights,
preemptive rights or other contracts or commitments that could require NRG or
any of its Subsidiaries to issue, sell, or otherwise cause to become outstanding
any of its capital stock or other ownership interests.  

All of the issued and outstanding shares of the NRG Capital Stock have been duly
authorized and are validly issued and outstanding, fully paid and non-assessable
(with respect to Subsidiaries that are corporations) and have been issued in
compliance with applicable securities laws and other applicable Legal
Requirements.

Authority and Validity.  NRG has all requisite power to execute and deliver to
perform its obligations under, and to consummate the transactions contemplated
by, this Agreement and the Collateral Documents. The execution and delivery by
NRG and the performance by NRG of its obligations under, and the consummation by
NRG of the transactions contemplated by, this Agreement and the Collateral
Documents have been duly authorized by all requisite action of NRG. This
Agreement has been duly executed and delivered (assuming due execution and
delivery by NRG) is the legal, valid and binding obligation of NRG, enforceable
in accordance with its terms except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles. Upon the execution and delivery by NRG of the
Collateral Documents to which it is a party, and assuming due execution and
delivery thereof by the other parties thereto, the Collateral Documents will be
the legal, valid and binding obligations, enforceable in accordance with their
respective terms except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally and (ii) general
equitable principles.

No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by Nixon of this Agreement and the
Collateral Documents to which he is a party and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with, constitute a
violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of Nixon under, or result
in the creation or imposition of any Encumbrance upon the property of Nixon by
reason of the terms of (i) the articles of incorporation, by laws or other
charter or organizational document of NRG , (ii) any contract, agreement, lease,
indenture or other instrument to which NRG is a party or by or to which NRG or
its property may be bound or subject and a violation of which would result in a
Material Adverse Effect NRG taken as a whole, (iii) any order, judgment,
injunction, award or decree of any arbitrator or Regulatory Authority or any
statute, law, rule or regulation applicable NRG or (iv) any Permit of NRG or
subsidiary, which in the case of (ii), (iii) or (iv) above would have a Material
Adverse Effect on NRG or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of NRG to perform its obligations hereunder or there under.





12




--------------------------------------------------------------------------------

Consents and Approvals.  Except for requirements under applicable United States
or state securities laws, no consent, approval, authorization or order of,
registration or filing with, or notice to, any Regulatory Authority or any other
Person is necessary to be obtained, made or given by NRG in connection with the
execution, delivery and performance by them of this Agreement or any Collateral
Documents or for the consummation by them of the transactions contemplated
hereby or thereby, except to the extent the failure to obtain such consent,
approval, authorization or order or to make such registration or filings or to
give such notice would not have a Material Adverse Effect on NRG or a material
adverse effect on the validity, binding effect or enforceability of this
Agreement or the Collateral Documents or the ability of NRG to perform its
obligations under this Agreement or any of the Collateral Documents.

Compliance with Legal Requirements. NRG’s Business has operated in compliance
with all material Legal Requirements including, without limitation, the Exchange
Act and the Securities Act applicable to NRG, except to the extent the failure
to operate in compliance with all material Legal Requirements, would not have a
Material Adverse Effect on NRG or a Material Adverse Effect on the validity,
binding effect or enforceability of this Agreement or the Collateral Documents.

Litigation.  There are no outstanding judgments or orders against or otherwise
affecting or related to NRG, or the business or assets; and there is no action,
suit, complaint, proceeding or investigation, judicial, administrative or
otherwise, that is pending or, to the best knowledge of NRG, threatened that,
that has not been disclosed and if adversely determined, would have a material
adverse effect on the validity, binding effect or enforceability of this
Agreement or the Collateral Documents.

Ordinary Course.  Since the date of its most recent balance sheet, there has not
been any occurrence, event, incident, action, failure to act or transaction
involving NRG, which is reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect on NRG.

Assets and Liabilities.  As of the date of this Agreement, neither NRG nor any
of its Subsidiaries has any Assets or Liability, except for the (i) Liabilities
disclosed in the balance sheet disclosed to WCVC through the date hereof and
(ii) described in the “Executive Summary:  NRG.” attached hereto as Exhibit B.

Taxes. NRG, and Subsidiaries, have duly and timely filed in proper form all Tax
Returns for all Taxes required to be filed with the appropriate Governmental
Authority, except where such failure to file would not have a Material Adverse
Effect on NRG.  

Books and Records.  The books and records of NRG and Subsidiaries accurately and
fairly represent the NRG Business and its results of operations in all material
respects.  All accounts receivable and inventory of the NRG Business are
reflected properly on such books and records in all material respects.

Financial and Other Information.

Two years of audited historical consolidated financial statements of NRG and
Subsidiaries will be prepared in accordance with GAAP applied on a consistent
basis throughout





13




--------------------------------------------------------------------------------

the periods covered thereby (except as may be indicated in the notes thereto),
and present fairly the financial condition of NRG and its results of operations
as of the dates and for the periods indicated, subject in the case of the
unaudited financial statements only to normal year-end adjustments (none of
which will be material in amount) and the omission of footnotes.

To the knowledge of current management, NRG’s financials do not contain
(directly or by incorporation by reference) any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein (or incorporated therein by reference), in light
of the circumstances under which they were or will be made, not misleading.

Brokers or Finders. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by NRG and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither NRG, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder’s fee or other commission
in connection with the transaction contemplated by this Agreement.

Disclosure.  No representation or warranty of NRG in this Agreement or in the
Collateral Documents and no statement in any certificate furnished or to be
furnished by NRG pursuant to this Agreement contained, contains or will contain
on the date such agreement or certificate was or is delivered, or on the Closing
Date, any untrue statement of a material fact, or omitted, omits or will omit on
such date to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.

Filings.  NRG is not subject to filings required by the Securities Act of 1933,
as amended, and the Exchange Act of 1934, as amended. Once Nixon acquires
control of WCVC, NRG and Nixon will make filings required to be made under such
statutes and no such filing will contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements made, not
misleading.

Conduct of Business.  Prior to the Closing Date, NRG shall conduct its business
in the normal course, and shall not sell, pledge, or assign any assets, without
the prior written approval of WCVC, except in the regular course of business.
Except as otherwise provided herein, NRG shall not amend its Articles of
Incorporation or By-Laws, declare dividends, redeem or sell stock or other
securities, acquire or dispose of fixed assets, change employment terms, enter
into any material or long-term contract, guarantee obligations of any third
party, settle or discharge any material balance sheet receivable for less than
its stated amount, pay more on any liability than its stated amount or enter
into any other transaction other than in the regular course of business.


COVENANTS OF WCVC

Between the date of this Agreement and the Closing Date:

Additional Information. WCVC shall provide to NRG and its Representatives such
financial, operating and other documents, data and information relating to WCVC,
WCVC





14




--------------------------------------------------------------------------------

Business and WCVC Assets and Liabilities, as NRG or its Representatives may
reasonably request. In addition, WCVC shall take all action necessary to enable
NRG and its Representatives to review, inspect and review WCVC Assets, WCVC
Business and Liabilities of WCVC and discuss them with WCVC’s officers,
employees, independent accountants, customers, licensees, and counsel.
 Not-withstanding any investigation that NRG may conduct of WCVC, WCVC Business,
WCVC Assets and the Liabilities of WCVC, NRG may fully rely on WCVC’s
warranties, covenants and indemnities set forth in this Agreement.  

Consents and Approvals.  As soon as practicable after execution of this
Agreement, WCVC shall use commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give any notice to, any Regulatory Authority or Person as is
required to be obtained, made or given by WCVC to consummate the transactions
contemplated by this Agreement and the Collateral Documents.  

Non-circumvention.  It is understood that in connection with the transactions
contemplated hereby, NRG has been and will be seeking to find investors/lenders
willing to provide loans and/or capital investments to finance business plans.
 In connection therewith, WCVC will not, and it will cause its directors,
officers, employees, agents and representatives not to attempt, directly or
indirectly, (i) to contact any party introduced to it by NRG, or (ii) deal with,
or otherwise become involved in any transaction with any party which has been
introduced to it by NRG, without the express written permission of the
introducing party and without having entered into a commission agreement with
the introducing party. Any violation of the covenant shall be deemed an attempt
to circumvent NRG, and the party so violating this covenant shall be liable for
damages in favor of the circumvented party.

No Solicitations.  From and after the date of this Agreement until the Effective
Time or termination of this Agreement pursuant to ARTICLE X, WCVC will not nor
will it authorize or permit any of its officers, directors, affiliates or
employees or any investment banker, attorney or other advisor or representative
retained by it, directly or indirectly, (i) solicit or initiate the making,
submission or announcement of any other acquisition proposal, (ii) participate
in any discussions or negotiations regarding, or furnish to any person any
non-public information with respect to any other acquisition proposal, (iii)
engage in discussions with any Person with respect to any other acquisition
proposal, except as to the existence of these provisions, (iv) approve, endorse
or recommend any other acquisition proposal or (v) enter into any letter of
intent or similar document or any contract agreement or commitment contemplating
or otherwise relating to any other acquisition proposal.

Notification of Adverse Change.  The Company shall promptly notify NRG of any
material adverse change in the condition (financial or otherwise) of WCVC.

Notification of Certain Matters.  The Company shall promptly notify NRG of any
fact, event, circumstance or action known to it that is reasonably likely to
cause WCVC to be unable to perform any of its covenants contained herein or any
condition precedent in ARTICLE VII not to be satisfied, or that, if known on the
date of this Agreement, would have been required to be disclosed to NRG pursuant
to this Agreement or the existence or occurrence of which would cause any of
WCVC’s representations or warranties under this Agreement not to be correct
and/or complete.  The Company shall give prompt written notice





15




--------------------------------------------------------------------------------

to NRG of any adverse development causing a breach of any of the representations
and warranties in ARTICLE III as of the date made.

The Company Disclosure Schedule.  For purposes of determining the satisfaction
of any of the conditions to the obligations of NRG in ARTICLE VII, WCVC
disclosures shall be deemed to include only (a) the information contained
therein on the date of this Agreement and (b) information provided by written
supplements delivered prior to Closing by WCVC that (i) are accepted in writing
by NRG, or (ii) reflect actions taken or events occurring after the date hereof
prior to Closing.  

State Statutes.  The Company and its Board of Directors shall, if any state
takeover statute or similar law is or becomes applicable to the Share Exchange,
this Agreement or any of the transactions contemplated by this Agreement, use
all reasonable efforts to ensure that the Share Exchange and the other
transactions contemplated by this Agreement may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise to
minimize the effect of such statute or regulation on the Share Exchange, this
Agreement and the transactions contemplated hereby.

Conduct of Business.  Prior to the Closing Date, WCVC shall conduct its business
in the normal course, and shall not sell, pledge, or assign any assets, without
the prior written approval of Nixon, except in the regular course of business.
 Except as otherwise provided herein, WCVC shall not amend its Articles of
Incorporation or Bylaws, declare dividends, redeem or sell stock or other
securities, acquire or dispose of fixed assets, change employment terms, enter
into any material or long-term contract, guarantee obligations of any third
party, settle or discharge any material balance sheet receivable for less than
its stated amount, pay more on any liability than its stated amount, or enter
into any other transaction other than in the regular course of business.

Securities Filings. Until closing, WCVC will timely file all reports and other
documents relating to the operation of WCVC required to be filed with the
Securities and Exchange Commission, which reports and other documents do not and
will not contain any misstatement of a material fact, and do not and will not
omit any material fact necessary to make the statements therein not misleading.

Election to WCVC’s Board of Directors.  At the Effective Time of the Share
Exchange, WCVC shall take all steps necessary so that there will be at least one
(1) continuing director.


COVENANTS OF NRG

Between the date of this Agreement and the Closing Date,

Additional Information.  NRG shall provide to WCVC and its Representatives such
financial, operating and other documents, data and information relating to NRG,
the NRG Business and the NRG Assets and the Liabilities of the NRG and its
Subsidiaries, as WCVC or its Representatives may reasonably request.  In
addition, NRG shall take all action necessary to enable WCVC and its
Representatives to review and inspect the NRG Assets, the





16




--------------------------------------------------------------------------------

NRG Business and the Liabilities of NRG and discuss them with WCVC’s officers,
employees, independent accountants and counsel.  Notwithstanding any
investigation that WCVC may conduct of NRG, the NRG Business, the NRG Assets and
the Liabilities of the NRG, WCVC may fully rely on the NRG’s warranties,
covenants and indemnities set forth in this Agreement.  

No Solicitations.  From and after the date of this Agreement until the Effective
Time or termination of this Agreement pursuant to ARTICLE X, NRG will not nor
will it authorize or permit any of NRG’s officers, directors, affiliates or
employees or any investment banker, attorney or other advisor or representative
retained by it, directly or indirectly, (i) solicit or initiate the making,
submission or announcement of any other acquisition proposal, (ii) participate
in any discussions or negotiations regarding, or furnish to any person any
non-public information with respect to any other acquisition proposal, (iii)
engage in discussions with any Person with respect to any other acquisition
proposal, except as to the existence of these provisions, (iv) approve, endorse
or recommend any other acquisition proposal or (v) enter into any letter of
intent or similar document or any contract agreement or commitment contemplating
or otherwise relating to any other acquisition proposal.

Notification of Adverse Change.  NRG shall promptly notify WCVC of any material
adverse change in the condition (financial or otherwise) of NRG.

Consents and Approvals.  As soon as practicable after execution of this
Agreement, NRG shall use his commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give notice to, any Regulatory Authority or Person as is required
to be obtained, made or given by NRG to consummate the transactions contemplated
by this Agreement and the Collateral Documents.

Notification of Certain Matters.  NRG shall promptly notify WCVC of any fact,
event, circumstance or action known to it that is reasonably likely to cause NRG
to be unable to perform any of its covenants contained herein or any condition
precedent if not to be satisfied, or that, if known on the date of this
Agreement, would have been required to be disclosed to WCVC pursuant to this
Agreement or the existence or occurrence of which would cause NRG’s
representations or warranties under this Agreement not to be correct and/or
complete. NRG shall give prompt written notice to WCVC of any adverse
development causing a breach of any of the representations and warranties in
ARTICLE IV.  

The NRG Executive Summary.  NRG shall, from time to time prior to Closing,
supplement the NRG Disclosure Statement with additional information that, if
existing or known to it on the date of this Agreement, would have been required
to be included therein. For purposes of determining the satisfaction of any of
the conditions to the obligations of WCVC in the NRG Disclosure Statement shall
be deemed to include only (a) the information contained therein on the date of
delivery to WCVC and (b) information added to the NRG Disclosure Statement by
written supplements delivered prior to Closing by NRG that (i) are accepted in
writing by WCVC or (ii) reflect actions taken or events occurring after the date
hereof and prior to Closing.  





17




--------------------------------------------------------------------------------

Audited Financial Statements. Prior to Closing, NRG shall provide WCVC with
audited historical consolidated financial statements of NRG and Subsidiaries,
for its last two calendar years, prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby (except as may be
indicated in the notes thereto), and presenting fairly the financial condition
of NRG and its results of operations as of the dates and for the periods
indicated, subject only to normal year-end adjustments (none of which will be
material in amount) and the omission of footnotes.


CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES

All obligations of the Parties under this Agreement shall be subject to the
fulfillment at or prior to Closing of each of the following conditions, it being
understood that the Parties may, in their sole discretion, to the extent
permitted by applicable Legal Requirements, waive any or all of such conditions
in whole or in part.

Accuracy of Representations. All representations and warranties of WCVC
contained in this Agreement, the Collateral Documents and any certificate
delivered by any of WCVC at or prior to Closing shall be, if specifically
qualified by materiality, true in all respects and, if not so qualified, shall
be true in all material respects, in each case on and as of the Closing Date
with the same effect as if made on and as of the Closing Date, except for
representations and warranties expressly stated to be made as of the date of
this Agreement or as of another date other than the Closing Date and except for
changes contemplated or permitted by this Agreement.  The Company shall have
delivered to NRG a certificate dated the Closing Date to the foregoing effect.

Covenants.  WCVC shall, in all material respects, have performed and complied
with each of the covenants, obligations and agreements contained in this
Agreement and the Collateral Documents that are to be performed or complied with
by them at or prior to Closing.  WCVC shall have delivered to NRG a certificate
dated the Closing Date to the foregoing effect.  

Consents and Approvals.  All consents, approvals, permits, authorizations and
orders required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein.  

Delivery of Documents.  WCVC shall have delivered, or caused to be delivered, to
NRG the following documents:

Copies of WCVC articles of incorporation and bylaws and certified resolutions of
the board of directors of WCVC authorizing the execution of this Agreement and
the Collateral Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby.

Such other documents and instruments as NRG may reasonably request: (A) to
evidence the accuracy of WCVC’s representations and warranties under this
Agreement, the Collateral Documents and any documents, instruments or
certificates required to be delivered hereunder; (B) to evidence the performance
by WCVC of, or the compliance by WCVC with,





18




--------------------------------------------------------------------------------

any covenant, obligation, condition and agreement to be performed or complied
with by WCVC under this Agreement and the Collateral Documents; or (C) to
otherwise facilitate the consummation or performance of any of the transactions
contemplated by this Agreement and the Collateral Documents.

Letters of resignation from WCVC’s current officers and directors to be
effective upon the Closing.

Board resolutions from WCVC’s current directors appointing James M. Nixon as the
sole member of WCVC’s board of directors.

No Material Adverse Change.  Since the date hereof, there shall have been no
material adverse change in WCVC Assets, WCVC Business or the financial condition
or operations of WCVC, taken as a whole.

Delinquent SEC Filings.  WCVC will file its delinquent SEC filings including its
Form 10-K for the year ended April 30, 2016; Form 10-Q for the periods ended
July 31, 2016 and October 31, 2016.

VII.7

Mayya Khalay 60,000 Common Shares.  Mayya Khalay agrees to cancel her 60,000
restricted shares. This Condition precedent is hereby waived by Nixon on behalf
of himself and as sole officer of NRG on its behalf.



VII.8

Preferred Share Issuance.  WCVC will file a Certificate of Designation for
Series A Preferred stock, (as attached), with its State of Incorporation. WCVC
will issue a certificate representing 500,000 shares of said Series A Preferred
Stock to James. M. Nixon in exchange for the 500,000 shares of Series A
preferred stock of NRG. (Attached as Exhibit 1)

VII.9

Fiscal Year End Change.  WCVC will change its fiscal year end to December 31,
which is considered effective upon the signing of this agreement. (Attached as
Exhibit 3)


CONDITIONS PRECEDENT TO OBLIGATIONS OF NRG

All obligations of NRG under this Agreement shall be subject to the fulfillment
at or prior to Closing of the following conditions, it being understood that
WCVC may, in its sole discretion, to the extent permitted by applicable Legal
Requirements, waive any or all of such conditions in whole or in part.

Accuracy of Representations.  All representations and warranties of NRG
contained in this Agreement and the Collateral Documents and any other document,
instrument or certificate delivered by NRG at or prior to the Closing shall be,
if specifically qualified by materiality, true and correct in all respects and,
if not so qualified, shall be true and correct in all material respects, in each
case on and as of the Closing Date with the same effect as if made on and as of
the Closing Date, except for representations and warranties expressly stated





19




--------------------------------------------------------------------------------

to be made as of the date of this Agreement or as of another date other than the
Closing Date and except for changes contemplated or permitted by this Agreement.
 NRG shall have delivered to WCVC a certificate dated the Closing Date to the
foregoing effect.

Covenants.  NRG shall, in all material respects, have performed and complied
with each obligation, agreement, covenant and condition contained in this
Agreement and the Collateral Documents and required by this Agreement and the
Collateral Documents to be performed or com-plied with by NRG at or prior to
Closing. NRG shall have delivered to WCVC a certificate dated the Closing Date
to the foregoing effect.

Consents and Approvals.  All consents, approvals, authorizations and orders
required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein.  

Delivery of Documents.  NRG shall have executed and delivered, or caused to be
executed and delivered, to WCVC the following documents:  

Documents and instruments as WCVC may reasonably request: (A) to evidence the
accuracy of the representations and warranties of NRG under this Agreement and
the Collateral Documents and any documents, instruments or certificates required
to be delivered hereunder; (B) to evidence the performance by NRG of, or the
compliance by NRG with, any covenant, obligation, condition and agreement to be
performed or complied with by NRG under this Agreement and the Collateral
Documents; or (C) to otherwise facilitate the consummation or performance of any
of the transactions contemplated by this Agreement and the Collateral Documents.

No Material Adverse Change.  There shall have been no material adverse change in
the business, financial condition or operations of NRG and its Subsidiaries
taken as a whole.

No Litigation.  No action, suit or proceeding shall be pending or threatened by
or before any Regulatory Authority and no Legal Requirement shall have been
enacted, promulgated or issued or deemed applicable to any of the transactions
contemplated by this Agreement and the Collateral Documents that would: (i)
prevent consummation of any of the transactions contemplated by this Agreement
and the Collateral Documents; (ii) cause any of the transactions contemplated by
this Agreement and the Collateral Documents to be rescinded following
consummation; or (iii) have a Material Adverse Effect on NRG.

Audited and Reviewed Financial Statements and Such Information Required to Allow
WCVC to Timely File a “Super 8-K” with the SEC.  NRG will provide the audited
consolidated financials for the two year periods ended December 31, 2016 and
2015. It will also provide the reviewed consolidated financials for the six
month periods ended June 30, 2017 and 2016, in format and content as required
under the Rules of the U.S. SEC.


INDEMNIFICATION

Indemnification by WCVC. WCVC shall indemnify, defend and hold harmless (i) NRG,
(ii) any of NRG’s assigns and successors in interest to WCVC Shares, and (iii)
each of





20




--------------------------------------------------------------------------------

their respective shareholders, members, partners, directors, officers, managers,
employees, agents, attorneys and representatives, from and against any and all
Losses which may be incurred or suffered by any such party and which may arise
out of or result from any breach of any material representation, warranty,
covenant or agreement of WCVC contained in this Agreement.  All claims to be
assorted hereunder must be made for the first anniversary of the Closing.

Indemnification by NRG. NRG shall indemnify, defend and hold harmless WCVC from
and against any and all Losses which may be incurred or suffered by any such
party hereto and which may arise out of or result from any breach of any
material representation, warranty, covenant or agreement of Nixon contained in
this Agreement. All claims to be assorted hereunder must be made for the first
anniversary of the Closing.

Notice to Indemnifying Party.  If any party (the “Indemnified Party”) receives
notice of any claim or other commencement of any action or proceeding with
respect to which any other party (or parties) (the “Indemnifying Party”) is
obligated to provide indemnification pursuant to Sections 9.1 or 9.2, the
Indemnified Party shall promptly give the Indemnifying Party written notice
thereof, which notice shall specify in reasonable detail, if known, the amount
or an estimate of the amount of the liability arising here from and the basis of
the claim.  Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party’s right to indemnification hereunder unless the defense of
that claim is materially prejudiced by such failure.  The Indemnified Party
shall not settle or compromise any claim by a third party for which it is
entitled to indemnification hereunder without the prior written consent of the
Indemnifying Party (which shall not be unreasonably withheld or delayed) unless
suit shall have been instituted against it and the Indemnifying Party shall not
have taken control of such suit after notification thereof as provided in
Section 9.4.

Defense by Indemnifying Party.  In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement, the Indemnifying
Party at its sole cost and expense may, upon written notice to the Indemnified
Party, assume the defense of any such claim or legal proceeding (i) if it
acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party with respect to all elements of such claim (subject to any
limitations on such liability contained in this Agreement) and (ii) if it
provides assurances, reasonably satisfactory to the Indemnified Party, that it
will be financially able to satisfy such claims in full if the same are decided
adversely.  If the Indemnifying Party assumes the defense of any such claim or
legal proceeding, it may use counsel of its choice to prosecute such defense,
subject to the approval of such counsel by the Indemnified Party, which approval
shall not be unreasonably withheld or delayed.  The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such action,
with its counsel and at its own expense; provided, however, that if the
Indemnified Party, in its sole discretion, determines that there exists a
conflict of interest between the Indemnifying Party (or any constituent party
thereof) and the Indemnified Party, the Indemnified Party (or any constituent
party thereof) shall have the right to engage separate counsel, the reasonable
costs and expenses of which shall be paid by the Indemnified Party.  If the
Indemnifying Party assumes





21




--------------------------------------------------------------------------------

the defense of any such claim or legal proceeding, the Indemnifying Party shall
take all steps necessary to pursue the resolution thereof in a prompt and
diligent manner.  The Indemnifying Party shall be entitled to consent to a
settlement of, or the stipulation of any judgment arising from, any such claim
or legal proceeding, with the consent of the Indemnified Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that no such
consent shall be required from the Indemnified Party if (i) the Indemnifying
Party pays or causes to be paid all Losses arising out of such settlement or
judgment concurrently with the effectiveness thereof (as well as all other
Losses theretofore incurred by the Indemnified Party which then remain unpaid or
unreimbursed), (ii) in the case of a settlement, the settlement is conditioned
upon a complete release by the claimant of the Indemnified Party and (iii) such
settlement or judgment does not require the encumbrance of any asset of the
Indemnified Party or impose any restriction upon its conduct of business.


TERMINATION

Termination.  This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to it being fully
executed, or thereafter:

by mutual written agreement of NRG and WCVC hereto duly authorized by action
taken by or on behalf of the respective Boards of Directors; or

by either WCVC or NRG upon notification to the non-terminating party by the
terminating party:

if the terminating party is not in material breach of its obligations under this
Agreement and there has been a material breach of any representation, warranty,
covenant or agreement on the part of the non-terminating party set forth in this
Agreement such that the conditions will not be satisfied; provided, however,
that if such breach is curable by the non-terminating party and such cure is
reasonably likely to be completed prior to the date specified in Section
10.1(b)(i), then, for so long as the non-terminating party continues to use
commercially reasonable efforts to effect and cure, the terminating party may
not terminate pursuant to this Section 10.1(b)(i); or

if any court of competent jurisdiction or other competent Governmental or
Regulatory Authority shall have issued an order making illegal or otherwise
permanently restricting, preventing or otherwise prohibiting the Share Exchange
and such order shall have become final.

Effect of Termination.  If this Agreement is validly terminated by either WCVC
or Nixon pursuant to Section 10.1, this Agreement will forthwith become null and
void and there will be no liability or obligation on the part of the parties
hereto, except that nothing contained herein shall relieve any party hereto from
liability for willful breach of its representations, warranties, covenants or
agreements contained in this Agreement.





22




--------------------------------------------------------------------------------


MISCELLANEOUS

Parties Obligated and Benefited.  This Agreement shall be binding upon the
Parties and their respective successors by operation of law and shall inure
solely to the benefit of the Parties and their respective successors by
operation of law, and no other Person shall be entitled to any of the benefits
conferred by this Agreement.  Without the prior written consent of the other
Party, no Party may assign this Agreement or the Collateral Documents or any of
its rights or interests or delegate any of its duties under this Agreement or
the Collateral Documents.

Publicity.  The initial press release and Form 8-K shall be a joint press
release and thereafter WCVC and NRG each shall consult with each other prior to
issuing any press releases or otherwise making public announcements with respect
to the Share Exchange and the other transactions contemplated by this Agreement
and prior to making any filings with any third party and/or any Regulatory
Authorities (including any national securities inter dealer quotation service)
with respect thereto, except as may be required by law or by obligations
pursuant to any listing agreement with or rules of any national securities inter
dealer quotation service.

Notices.  Any notices and other communications required or permitted hereunder
shall be in writing and shall be effective upon delivery by hand or upon receipt
if sent by certified or registered mail (postage prepaid and return receipt
requested) or by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or upon transmission if sent by
telex or facsimile (with request for immediate confirmation of receipt in a
manner customary for communications of such respective type and with physical
delivery of the communication being made by one or the other means specified in
this Section as promptly as practicable thereafter).  Notices shall be addressed
as follows:

If to NRG:

James M. Nixon

Nixon Restaurant Group, Inc.

15400 W. 64th Ave., Unit E1A

Arvada, CO 80007




If to WCVC:

Miroslaw Gorny

West Coast Ventures Group Corp.

333 City Blvd. West

Orange, California 92868




Any Party may change the address to which notices are required to be sent by
giving notice of such change in the manner provided in this Section.

Attorneys’ Fees.  In the event of any action or suit based upon or arising out
of any alleged breach by any Party of any representation, warranty, covenant or
agreement contained in this Agreement or the Collateral Documents, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees and
other costs of such action or suit from the other Party.





23




--------------------------------------------------------------------------------

Headings.  The Article and Section headings of this Agreement are for
convenience only and shall not constitute a part of this Agreement or in any way
affect the meaning or interpretation thereof.

Choice of Law.  This Agreement and the rights of the Parties under it shall be
governed by and construed in all respects in accordance with the laws of the
State of Nevada, without giving effect to any choice of law provision or rule
(whether of Colorado or any other jurisdiction).

Rights Cumulative.  All rights and remedies of each of the Parties under this
Agreement shall be cumulative, and the exercise of one or more rights or
remedies shall not preclude the exercise of any other right or remedy available
under this Agreement or applicable law.

Further Actions.  The Parties shall execute and deliver to each other, from time
to time at or after Closing, for no additional consideration and at no
additional cost to the requesting party, such further assignments, certificates,
instruments, records, or other documents, assurances or things as may be
reasonably necessary to give full effect to this Agreement and to allow each
party fully to enjoy and exercise the rights accorded and acquired by it under
this Agreement.

Time of the Essence.  Time is of the essence under this Agreement.  If the last
day permitted for the giving of any notice or the performance of any act
required or permitted under this Agreement falls on a day which is not a
Business Day, the time for the giving of such notice or the performance of such
act shall be extended to the next succeeding Business Day.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Entire Agreement.  This Agreement (including the Exhibits, disclosures made as
to WCVC, the NRG Executive Summary and any other documents, instruments and
certificates referred to herein, which are incorporated in and constitute a part
of this Agreement) contains the entire agreement of the Parties.  

Survival of Representations and Covenants.  Notwithstanding any right of NRG to
fully investigate the affairs of WCVC and notwithstanding any knowledge of facts
determined or determinable by NRG pursuant to such investigation or right of
investigation, NRG shall have the right to rely fully upon the representations,
warranties, covenants and agreements of WCVC contained in this Agreement.  Each
representation, warranty, covenant and agreement of WCVC contained herein shall
survive the execution and delivery of this Agreement and the Closing and shall
thereafter terminate and expire on the first anniversary of the Closing Date
unless, prior to such date, MRG has delivered to WCVC Shareholders a written
notice of a claim with respect to such representation, warranty, covenant or
agreement.








24




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment #2 of
Agreement as of the day and year first above written.

Dated:

September 25, 2017







West Coast Ventures Group Corp.




___________________________________

By:       /s/ Miroslaw Gorny

Name:  Miroslaw Gorny

Title:  Director







Nixon Restaurant Group, Inc.




___________________________________

By:      /s/ James M Nixon

Name: James M. Nixon

Title:  Chief Executive Officer







___________________________________

/s/ James M Nixon

James M. Nixon, individually








25




--------------------------------------------------------------------------------







Exhibit 1.

Unanimous Written Consent of the Directors of

West Coast Ventures Group Corp.

The undersigned, being all the directors of West Coast Ventures Group Corp., a
Nevada Corporation (the "Corporation"), do hereby consent, pursuant to the
authority granted by the laws of the State of Nevada; to the adoption of the
following resolutions:

RESOLVED, that West Coast Ventures Group Corp., shall file the Certificate of
Designation (the attached hereto as Exhibit A with the Nevada Secretary of State
on this date designating a class of preferred stock to be known as the "Series
A" with the rights designations and preferences set forth in the Designation;

RESOLVED, that the rights, designations and preferences set forth in the
Designation are hereby approved;

RESOLVED, that a duplicate original of the Designation certified by the Nevada
Secretary of State, shall be inserted in the Minute Book of the Corporation as
part of its permanent records;

RESOLVED, that the Corporation hereby issues an aggregate of 500,000 Series A
Preferred Shares as follows:

Name

Number of Shares

James Nixon

500,000

RESOLVED, that upon issuance of the Series A Preferred Shares, each share shall
be validly issued fully paid and non-assessable;

RESOLVED, that in addition to, and without limiting the generality of the
foregoing, the appropriate officers of the Corporation be, and each of them
hereby is, authorized to take, or cause to be taken, such further action, and to
execute and deliver, or cause to be executed and delivered, for and in the name
and on behalf of the Corporation, all such instruments and documents as such
officer may deem appropriate in order to effect the purpose and intent of the
foregoing resolutions (as conclusively evidenced by the taking of such action or
the execution and delivery of such instruments, as the case may be) and all
actions heretofore taken by the officers, directors, incorporator and agents of
the Corporation in connection with the subject of the foregoing resolutions be,
and each of them hereby is approved, ratified and confirmed in all respects as
the act and deed of the Corporation; and

The undersigned, constituting all the Members of the Board of Directors of the
Corporation has duly executed this Consent on the 30th day of December 2016.




By:  /s/ Miroslaw Gorny

       Miroslaw Gorny, Director





--------------------------------------------------------------------------------

Exhibit 2

ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION

OF WEST COAST VENTURES GROUP CORP.

CERTIFICATE OF DESIGNATION

SERIES A PREFERRED STOCK

West Coast Ventures Group Corp., a Nevada corporation (the "Company"), hereby
certifies that the following designation of preferred stock (the "Designation")
was adopted by the Board of Directors of the Company and that shareholder
approval of the Designation is not required :

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Company (the "Board of Directors") by the provisions
of the Articles of Incorporation of the Company (the "Articles of
Incorporation"), there is hereby created, out of the 10,000,000 shares of
preferred stock, par value $.001 per share, of the Company authorized in Article
IV of the Articles of Incorporation (the "Preferred Stock"), a series of
preferred stock consisting of 500,000 shares, which series shall have the
following powers, designations, preferences and relative, participating,
optional or other rights, and the following qualifications, limitations and
restrictions, (in addition to any powers, designations, preferences and
relative, participating, optional or other rights, and any qualification,
limitations and restrictions, set forth in the Articles of incorporation which
are applicable to the Preferred Stock):

Section 1. Designation of Amount.

The series of Preferred Stock created hereby shall by designated the ("Series A
Preferred Stock") and the authorized number of shares constituting such series
shall be 500,000.

Section 2. Dividends.

The holders of the then outstanding shares of Series A Preferred Stock will not
be entitled to receive any dividends that may be granted by the Company.

Section 3. Liquidation Preference.

In the event of a liquidation, dissolution or winding up of the Company, whether
voluntary or involuntary (a "Liquidation"), the holders of the Series A
Preferred Stock then outstanding shall not be entitled to receive any
distribution out of the assets of the Company as a result of their ownership of
the Series A Preferred Stock.

Section 4. Voting Rights.

(a) The holders of the Series A Preferred Stock shall have the following voting
rights:

(i) To vote together with the holders of the Common Stock as a single class on
all matter submitted for a vote of holders of Common Stock;











--------------------------------------------------------------------------------

(ii) Each one (1) share of Series A Preferred Stock shall have voting rights
equal to 100,000 shares of the Company’s Common Stock, providing for the holder
of the Series A Preferred Stock to have aggregate voting rights equal to
500,000,000 shares of the Company's Common Stock;

(iii) The holder of the Series A Preferred Stock shall be entitled to received
notice of any stockholders' meeting in accordance with the Articles of
Incorporation and By-laws of the Company.

For purposes of the voting rights set forth in this Section 4, each one (1)
share of Series A Preferred Stock shall entitle the holder thereof to cast
100,000 votes for each whole vote that such holder would be entitled to cast had
such share been a share of Common Stock immediately prior to the record date for
determining the stockholders of the Company eligible to vote on any such matter.

(b)

So long as any shares of Series A Preferred Stock remain outstanding, the
Company shall not, without the written consent or affirmative vote of the
holders of 100% of the outstanding shares of the Series A Preferred Stock, (i)
amend, alter, waive or repeal, whether by merger consolidation, combination,
reclassification or otherwise, the Articles of incorporation, including this
Certificate of Designation, or By-laws of the Company or any provisions thereof
(including the adoption of a new provision thereof), (ii) create, authorize or
issue any class, series or shares of Preferred Stock or any other class of
capital stock. The vote of the holders of at least one-hundred percent of the
outstanding Series A Stock, voting separately as one class, shall be necessary
to adopt any alteration, amendment or repeal of any provisions of this
Resolution, in addition to any other vote of stockholders required by law.

Section 5. Conversion Rights.

The Series A Preferred Stock will not be convertible into shares of Common
Stock, or any other shares of the Company.

Section 6. Holder, Non-Transferable, Redemption.

500,000 shares of the Series A Preferred Stock is hereby granted to James Nixon
(the "Holder"). The Company shall redeem the Series A Preferred Stock, in whole,
but not in part, at the option of the Holder, for the aggregate price of for
$5,000 for the 500,000 Series A Shares.

IN WITNESS WHEREOF, the Company has caused this Certificate of Designation to be
signed by its Sole Director on December 30, 2016.




By: /s/ Miroslaw Gorny

Miroslaw Gorny

Title: President, Secretary and Director

















--------------------------------------------------------------------------------

Exhibit 3.




NRG stockholders exchange for WCVC shares

 

 

 

 

 

 

 

Name

Date

NRG shares

WCVC shares

 

James Nixon

01/01/13

5,000,000

1,000,000

Purchase of J&F - ESS Evergreen

 

07/01/13

5,000,000

1,000,000

Purchase of J&F - IB Evergreen

 

04/01/14

5,000,000

1,000,000

Purchase of IB Arvada

 

04/01/15

5,000,000

1,000,000

Purchase of IB Writer Square

John Magee

04/23/15

30,000

6,000

Promissory note conversion

 

08/19/15

50,000

10,000

PPM

 

08/31/15

100,000

20,000

Promissory note conversion

Robert Grenfell

04/23/15

100,000

20,000

Promissory note conversion

 

08/25/15

100,000

20,000

PPM

 

01/23/16

180,000

36,000

PPM

 

02/20/16

180,000

36,000

PPM

 

10/15/16

50,000

10,000

PPM

Thomas Green

04/27/15

100,000

20,000

Promissory note conversion

Lance Hill

06/15/15

100,000

20,000

Promissory note conversion

Stephanie Hill

09/01/15

25,000

5,000

PPM

Brodie Hill

09/01/15

25,000

5,000

PPM

Mark Sabotta

06/22/15

300,000

60,000

Promissory note conversion

David Feldbaum, MD

06/24/15

500,000

100,000

Promissory note conversion

 

12/23/15

350,000

70,000

PPM

 

10/20/16

200,000

40,000

PPM

David Acheson

07/01/15

200,000

40,000

Promissory note conversion

 

09/04/15

75,000

15,000

PPM

Susanna Asatrian

08/31/15

200,000

40,000

Promissory note conversion

 

04/21/16

50,000

10,000

PPM

 

10/24/16

20,000

4,000

PPM

Susan Schwab

08/31/15

200,000

40,000

Promissory note conversion

 

09/02/15

50,000

10,000

Assignment from WT Consulting

Gregory Asatrian

08/31/15

100,000

20,000

Assignment from WT Consulting

Leonard Armenata

08/31/15

200,000

40,000

Assignment from WT Consulting

Josh Mattey

08/31/15

100,000

20,000

PPM

Lee Anderson

09/09/15

10,000

2,000

PPM

Michael Early

09/09/15

10,000

2,000

PPM

IKBAL/Angel Perez

09/11/15

40,000

8,000

PPM

Jack Simon

09/16/15

50,000

10,000

PPM

Thomas Barr

09/22/15

30,000

6,000

PPM

Marcus Kingcade

09/23/15

10,000

2,000

PPM

Michael Weil

10/01/15

25,000

5,000

PPM

Jason Andersen

10/10/15

50,000

10,000

PPM

 

04/30/16

50,000

10,000

PPM

 

10/15/16

10,000

2,000

PPM

 

10/30/16

10,000

2,000

PPM

Yvonne Andersen

10/14/15

25,000

5,000

PPM











--------------------------------------------------------------------------------






 

04/30/16

25,000

5,000

PPM

 

10/25/16

20,000

4,000

PPM

Reilly Chun

10/16/15

100,000

20,000

PPM

Peter Kertes

10/26/15

150,000

30,000

PPM

RSG RE Holdings

11/01/15

100,000

20,000

PPM

Damian Hunter

11/05/15

100,000

20,000

PPM

Brian Acheson

02/26/16

20,000

4,000

PPM

Clinton Converse

01/23/16

168,000

33,600

PPM

 

03/05/16

392,000

78,400

PPM

Filipe Duran / Nestor LLC

04/11/16

200,000

40,000

PPM

Shannon Smith

04/23/16

275,000

55,000

Promissory note conversion

Ray Valente

05/21/16

25,000

5,000

PPM

Mark Valente

05/20/16

100,000

20,000

PPM

Mark Brierley

06/24/16

150,000

30,000

PPM

 

04/04/17

560,000

50,000

PPM

Gary Brandt

10/24/16

300,000

60,000

PPM

Linnea Holding, LLC

12/30/16

500,000

100,000

Assignment from Bill Hirschy

 

 

 

 

 

TOTAL

 

27,090,000

5,418,000

 














--------------------------------------------------------------------------------




Exhibit 4.




Unanimous Written Consent of the Directors of

West Coast Ventures Group Corp.

The undersigned, being all the directors of West Coast Ventures Group Corp., a
Nevada Corporation (the "Corporation"), do hereby consent, pursuant to the
authority granted by the laws of the State of Nevada; to the adoption of the
following resolution:

RESOLVED, that the Company hereby changes its fiscal year end to December 31,
effective immediately.







The undersigned, constituting all the Members of the Board of Directors of the
Corporation has duly executed this Consent on the 30th day of December 2016.










By:  /s/ Miroslaw Gorny

       Miroslaw Gorny, Director

 









